Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed May 30, 2022 has been received, Claims 1-7 and 12-13 are currently pending, with Claims 12-13 remaining withdrawn from prosecution at this time.

Claim Objections
1.	Claim 2 is objected to because of the following informalities: Claim 2 recites “the discrete pieces of scrap particulate matter are formed from at least one of ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, or shredded pieces of the green regrind material”, this appears to be an error and an incorrect formatting of a Markush group. It appears the claim should read “the discrete pieces of scrap particulate matter are formed from at least one of ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, and shredded pieces of the green regrind material” OR “the discrete pieces of scrap particulate matter are formed from ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, or shredded pieces of the green regrind material”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “each discrete piece of scrap particulate matter has a different shape”. The claimed limitation is indefinite as it is unclear how each and every piece of particulate matter has a different shape from all of the other pieces. While some discrete pieces may have a different shape from others, material being ground or shredded through a machine does not ensure each and every piece is different from all of the other pieces. Claim 3 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallera (US 5,839,211) in view of Goldwasser (US 2013/0212906).
Regarding Claim 1, Pallera discloses an article of footwear comprising: a sole structure (as seen in Fig.1); and an upper (14) fixedly attached to the sole structure, the upper including a wall (i.e. medial and lateral sides of 14) that at least partially surrounds an interior volume operative to receive a foot of a wearer (as seen in Fig.1), wherein the wall comprises: an inner layer (14,16); an outer layer (18) coupled to the inner layer, such that the inner layer and the outer layer define a closed pocket therebetween (Col.2, lines 15-29); a layer of particulate matter (22), wherein the layer of particulate matter further comprises particulate matter that is loosely filled between the inner layer and the outer layer and dispersed throughout the closed pocket (as seen in Fig.1 & 2; Col.2, lines 33-36); and wherein the outer layer is formed of an at least partially transparent material, such that the layer of particulate matter (22) is at least partially visible through the outer layer (Col.2, lines 42-46). Pallera does not disclose the particulate matter being scrap particulate matter comprising at least one of a green regrind material or a grey regrind material. However, Goldwasser teaches a footwear upper having a layer of scrap particulate matter comprising at least one of a green regrind material or a grey regrind material (para.21-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the particulate matter of Pallera with the scrap green or gray regrind particulate matter taught by Goldwasser, as a simple substitution of one well know type of decorative particulate material for another, in order to yield the predictable result of providing the desired aesthetic appearance to the footwear. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, it is noted that Applicant has provided no criticality for the use of loosely filled particulate matter over that of particulate matter bonded with a resin.

Regarding Claim 2, Goldwasser further teaches an article of footwear of claim 1 wherein the layer of scrap particulate matter comprises a plurality of discrete pieces of scrap particulate matter, and wherein the discrete pieces of scrap particulate matter are formed from at least one of ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, or shredded pieces of the green regrind material (para.21-22 & 24). It is noted that Applicant has established no criticality for the use of one type or form of regrind material over another.

Regarding Claim 3, Goldwasser further teaches an article of footwear of claim 2 wherein each discrete piece of scrap particulate matter has a different shape (para.21-22 & 24; i.e. when the polyurethane is cut or ground into particles, some particles would have a different shape from others by virtue of the cutting and grinding machines).

Regarding Claim 4, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the grey regrind material (para.21-22), wherein the discrete pieces of the grey regrind material comprise surplus material from an upper of another article of footwear (para.22 & 32), and wherein the discrete pieces of the grey regrind material comprise at least one of a leather material, a textile material, a polymer material (para.22-23), or a foam material. It is noted that “grey regrind material” and “wherein the discrete pieces of the grey regrind material comprise surplus material from an upper of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Pallera and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 5, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the grey regrind material (para.21-22), wherein the discrete pieces of the grey regrind material comprise surplus material from a sole structure of another article of footwear (para.22 & 32), and wherein the discrete pieces of the grey regrind material are formed of at least one of a foamed-thermoplastic material or a thermoset material (para.22-24 & 33). It is noted that “grey regrind material” and “wherein the discrete pieces of the grey regrind material comprise surplus material from a sole structure of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Pallera and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 6, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the green regrind material (para.21-22), wherein the discrete pieces of the green regrind material comprise recycled material from an upper of another article of footwear (para.22 & 32), and wherein the discrete pieces of the green regrind material comprise discrete pieces of at least one of a leather material, a textile material, a polymer material (para. 22-23), or a foam material. It is noted that “green regrind material” and “wherein the discrete pieces of the green regrind material comprise recycled material from an upper of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Pallera and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 7, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the green regrind material (para.21-22), wherein the discrete pieces of the green regrind material comprise recycled material from a sole structure of another article of footwear (para.22 & 32), and wherein the discrete pieces of the green regrind material comprise at least one of a foamed-thermoplastic material or a thermoset material (para.22-24 & 33). It is noted that “green regrind material” and “wherein the discrete pieces of the green regrind material comprise recycled material from a sole structure of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Pallera and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

	Response to Arguments
Applicant's arguments filed May 30, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that claim 3 is definite and the 35 U.S.C. 112(b) rejection should be withdrawn.
Examiner respectfully disagrees and notes that Applicant further proves their point in arguing that if there were 1,000,000 pieces then it would be difficult to prove each discrete piece of scrap particulate matter has a different shape, but that if it were only a few pieces it would not. Applicant has provided no metes and bounds for the number of pieces of scrap particulate matter that are being used. Additionally, it is well known that material being ground or shredded through a machine for regrind produces a large number of pieces, not just a few. Therefore, the limitation remains indefinite and the 35 U.S.C. 112(b) rejection is maintained.

In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments regarding the art rejection have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732